In re Robert Wayne Williams, applying for stay of execution. East Baton Rouge Parish. 383 So.2d 369.
Granted. Inasmuch as defendant’s execution is scheduled for August 27, 1980 and the Supreme Court of the United States has granted defendant’s newly retained counsel until October 16,1980 to file a petition for a writ of certiorari, defendant’s execution is stayed until the Supreme Court of the United States takes final action on his petition or until such time, in advance of that date, as this Court deems proper.
WATSON, J., dissents being of the opinion that the stay order should issue from the United States Supreme Court.